On Motion to Dismiss.
MORGAN, J.
Plaintiff moves to dismiss this appeal because the testimony of two material witnesses heard on the trial, and a certain document offered, in evidence is not in the record.
The certificate of the clerk is in the usual and proper form.
If the appellant has not seen to having a proper record placed before ns and the evidence has not come up upon which he expects to get a judgment, lie must take the consequences. If the evidence is necessary to the plaintiff, he should have suggested a diminution of the' record and asked for a certiorari.
The motion to dismiss is denied.